- Sentinel Investments Sentinel Variable Products Trust Power of Attorney May 16, 2008 The undersigned hereby appoints Lindsay E. Staples and Thomas H. MacLeay, or either of them, his/her attorney-in-fact to execute in his/her name and on his/her behalf, all registration statements on Form N-1A or N-14 or amendments thereto, to be filed with the Securities & Exchange Commission by Sentinel Variable Products Trust under the Securities Act of 1933. / s/Thomas H. Macleay Thomas H. Macleay /s/William D. McMeekin William D. McMeekin _/ s/_William G. Ricker William G. Ricker /s/Nancy F. Pope Nancy F. Pope
